Opinion of the court by
The facts in these cases are identical with the facts in the case of J. Foster   Company v. Field   Saxton et al., No. 1271, also pending in this court, save that in that case suit was begun before the appointment of a receiver, and in these four cases suit was begun afterwards, no attachment having been sued out or levied in any of them. The decision and opinion in the case No. 1271, just decided, necessarily disposes of these cases, and the order of the district court of Pottawatomie county sustaining the demurrer and the judgment for costs against plaintiffs in error is affirmed, with costs to plaintiffs in error.
Hainer, J., who presided in the court below, and Burwell, J., not sitting; Gillette, J., absent; all the other Justices concurring.